Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification and Drawings, and response filed Jul. 11, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 12, 14, and 16-30 are currently pending.
	Claims 1-11, 13 and 15 are cancelled.
	Claims 12, 14, and 16-30 have been considered on the merits. 

Specification Objections
	Specification objections are withdrawn due to amendment.

Drawing Objections
	Drawing objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12, 14, 18, 19, and 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmermann et al. (Circulation, 2002) (ref. of record) “Zimmermann” as evidenced by Zimmermann et al. (Circulation, 2002) (ref. of record) “Zimmermann (Circulation Research, 2002)” (ref. of record) in view of Haindl (US 6,416,459 B1) (ref. of record).
Claim 12 is directed to a pouch-like construct suitable for enclosing at least part of a heart of a mammal comprising an engineered tissue containing mammalian cells which are cardiac myocytes and a suitable scaffold material.
With respect to claim 12, Zimmermann teaches a construct suitable for enclosing at least part of a heart of a mammal and which comprises engineered tissue called an engineered heart tissue (EHT) (abstract and pg. I-151 to I-152 bridging para.).  With respect to claim 12, Zimmermann teaches the construct or EHT contains collagen type I and a basement membrane protein mixture (suitable scaffold material) and isolated heart cells (cardiac myocytes) (pg. I-152 Col. 1 para. 3).  With respect to claim 12, Zimmermann teaches the construct or EHT containing tissue where the tissue is formed from cardiac myocytes that are from neonatal rats (mammalian tissue) as evidenced by Zimmermann (Circulation Research, 2002) and does not teach the construct containing a combination of additional tissue from other sources (pg. I-152 Col. 1 para. 3).  Zimmermann (Circulation Research, 2002) reports the cells are isolated cardiac myocytes from neonatal rats (pg. 224 Col. 1 last para.).  With respect to claim 19, Zimmermann teaches the construct or EHT with thicknesses of 800 to 1000 µm (0.8 to 1 mm) and, in particular, 1 mm (abstract and pg. I-153 Col. 1 para. 3).  
Although, Zimmermann does not teach the method by which the heart construct or EHT is produced as in claims 12 and 21-30, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  
Zimmermann does not teach the heart construct or EHT which is pouch-like as recited in claim 12.  However, Haindl discloses pouch to enclose a heart (at least partially) comprising of elastic and inelastic material (abstract, Fig. 1 and Col. 1 lines 52-54) and further teaches biological materials can be used to construct the pouch such as denatured bovine pericardium (Col 2 lines 53-56).  Haindl further teaches the pouch shape provides support for the heart (Col. 1 lines 52-62).  In further support, Zimmermann predicts that three-dimensional engineered cardiac tissue grafts can be designed in appropriate shapes and sizes (pg. I-151 para. 2 and Conclusion on pg. I-156).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the EHT or construct of Zimmermann to be have a pouch-like shape for the benefit of enclosing the heart and providing support to the heart as taught by Haindl.  Additionally, given the shape of the heart, the pouch shaped construct taught by Haindl to support the heart, and the anticipation of various EHT (engineered heart tissue) shapes by Zimmerman it would have been obvious to one of ordinary skill in the art at the time of the invention to generate a pouch-like construct to enclose at least a part of a heart of a mammal.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the engineered heart tissue construct of Zimmermann to be have a pouch-like shape, since similar constructs were known to be pouch shaped to enclose at least part of a heart and Zimmermann envisages different shapes of the construct to enclose the heart depending on the graft’s purpose.  
Zimmermann does not explicitly teach the construct or EHT where the mammalian tissue is human heart tissue comprising human cardiac myocytes as recited in claim 18.  However, Zimmermann contemplates transferring the technique to humans (pg. I-156 Col. 2 para. 1) and potential to use the constructs for the cardiac grafts and repair of larger tissue defects and congenital malformation (pg. I-156 last para.).  Accordingly, one of ordinary skill in the art at the time of the invention would have been motivated to develop an engineered heart construct comprising of human cardiac myocytes which would be more compatible for use in humans with goal to aid patients suffering from heart defects as taught by Zimmermann.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Zimmermann in such a way that the cardiac myocytes are human for the purpose being able generate a construct for the heart for possible use in humans or to study human cardiac myocytes.  Such a modification merely involves the substitution of one known type of cardiac myocytes for another for the generation of an engineered heart construct.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmermann in view of Zimmermann (Circulation Research, 2002) (as applied to claims 12, 14, 18, 19, and 21-30 above) in view of Haindl, and further in view of Zimmermann et al. (Biomaterials, 2004) (ref. of record) “Zimmermann (Biomaterials, 2004)”.
The teachings of Zimmermann and Haindl can be found in the previous rejection above. 
With respect to claim 17, Zimmermann teaches the construct or EHT is able to contract (abstract, pg. I-152 para. 1 and pg. I-156 Col. 1 last para.).  
Although, Zimmermann teaches the construct or EHT comprising collagen type I, a basement membrane solution, isolated cells, and culture medium (pg. I-152 Col. 1 para. 3), Zimmermann is silent with respect to the final concentration of the cells in the construct and does not teach the construct where 25% of the volume is cardiac myocytes as recited in claim 16.  However, Zimmerman (Biomaterials, 2004) teaches that the heart consists of approximately 30% cardiac myocytes and that EHTs reconstituted from partly purified cardiac myocyte populations do not have the advance tissue structure and increase contractile and passive forces seen in unpurified populations (pg. 1642 Section 3).  In addition, Zimmerman (Biomaterials, 2004) teaches that EHTs have contractile properties (pg. 1643 Section 4).  Also, Zimmerman (Biomaterials, 2004) teaches that there is a need to develop EHT as a therapy for patients with malfunctioning myocardium (pg.1639 Introduction).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Zimmerman, Alferness, and Zimmerman (Biomaterials, 2004) to make a construct wherein the mammalian tissue contains more than 25% cardiac myocytes, since the heart contains around 30% cardiac myocytes.  A person of ordinary skill in the art would have been motivated to approximate the composition of an actual heart as disclosed in claim 16 by the applicant.  Additionally, one of ordinary skill in the art would have had reasonable expectation of success to have a construct containing more than 25% of the volume of cardiac myocytes, since the heart contains at least 30% cardiac myocytes.  Furthermore, it is inherent that EHTs have contractile properties as taught by both Zimmermann and Zimmermann (Biomaterials, 2004) and disclosed by the applicant in claim 17.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

	 
Claims 19 and 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmermann in view of Zimmermann (Circulation Research, 2002) (as applied to claims 12, 14, 18, 19 and 21-30 above) in view of Haindl, and further in view of Leor et al. ( Pharmacology & Therapeutics, 2005) (ref. of record).
The teachings of Zimmermann and Haindl can be found in the previous rejection above. 
Zimmerman does not teach the construct or EHT with a wall thicker than 1 mm or the range of 1-8 mm as recited in claim 19 or 2-3 mm as recited in claim 20.  However, Leor teaches that the human heart muscle is about 1 cm thick (pg. 156 Section 4.2 para. 2).  In additional support, Zimmerman proposes that several EHTs or constructs can be used for implanting to increase the graft size (pg. I-156 Col. 2 para. 1).  Accordingly, one skilled in the art at the time of the invention would have been motivated to combine these references to make an EHT or construct with cardiac myocytes with a reasonable thickness, such as 1-8 mm or 2-3 mm as disclosed by the applicant in claims 19 and 20, respectively. The skilled artisan would have been motivated to generate an EHT or construct with human myocytes of these thicknesses in order to be thick enough to act as a restraint for the human heart which is approximately 1 cm thick as taught by Leor.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention and since Zimmermann proposes combining multiple EHTs to generate larger tissue grafts.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jul. 11, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that the claimed construct allows for the stabilizing of a failing heart to prevent further dilation and provides active support by adding contractile function to the failing heart (Remarks pg. 16 para. 2). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., construct is capable of stabilizing a failing heart to prevent further dilation of a heart and providing active support by adding contractile function) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the Zimmerman does not mention any pouch-like structure and the pouch taught by Haindl is a static, synthetic, cardiac reinforcement device (Remarks pg. 16 para. 2-3).  However this argument was not found to be persuasive, and it is maintained that it would have been obvious to one of ordinary skill in the art to look to other references directed to constructs which enclose at least part of a heart for designing the shape of the construct.  In support, Zimmermann predicts that three-dimensional engineered cardiac tissue grafts can be designed in appropriate shapes and sizes (pg. I-151 para. 2 and Conclusion on pg. I-156) and Haindl discloses a pouch to enclose a heart (at least partially) comprising of elastic and inelastic material (abstract, Fig. 1 and Col. 1 lines 52-54) and that the pouch shape provides support for the heart Haindl further teaches (Col. 1 lines 52-62).  Therefore, it is maintained, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the EHT or construct of Zimmermann to be have a pouch-like shape for the benefit of enclosing the heart and providing support to the heart as taught by Haindl.  Additionally, given the shape of the heart, the pouch shaped construct taught by Haindl to support the heart, and the anticipation of various EHT (engineered heart tissue) shapes by Zimmerman it would have been obvious to one of ordinary skill in the art at the time of the invention to generate a pouch-like construct to enclose at least a part of a heart of a mammal.  
Applicant further argues that the device taught by Haindl is in a different technical filed and not made of live tissue and Haindl does not teach how to form a pouch of living cells (Remarks pg. 16 para. 4).  In response to applicant's argument that Haindl is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Haindl is also directed to a construct for enclosing at least part of a heart and for providing support to the heart.
Applicant argues that the combination of references do not teach the claim invention of a pouch construct made of living cells, since none of Zimmerman, Zimmerman Circulation Research 2002 or Haindl teach that pouch-like constructs of living cells can be made or how such constructs can be made (Remarks pg. 17 para. 1).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Zimmerman is being relied upon for the teachings of a construct suitable for enclosing at least a part of a heart of a mammal and comprises engineered tissue comprising a suitable scaffold material and cardiac myocytes (abstract, pg. I-151 to I-152 bridging para. and pg. I-152 Col. 1 para. 3) and Haindl is being relied upon for the shape of a heart construct being pouch shaped (abstract).  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  Additionally, Applicant is reminded that Zimmerman Circulation Research 2002 is an evidentiary reference supporting the cells taught by Zimmerman are isolated cardiac myocytes from neonatal rats.  Zimmerman Circulation Research 2002 is not a reference supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation. 
Applicant argues that the skilled artisan would not have had a reasonable expectation of success in view of the prior art, since only very simple three-dimensional contractile heart muscle constructs had been described in the art prior to the claimed invention (Remarks pg. 17 para. 3).  Additionally, Applicant argues that constructs containing contractile cardiac myocytes were only known on the small scale in the art prior to the claimed invention (Remarks pg. 17 para. 4).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., complex three-dimensional contractile heart muscle construct, large scale constructs and the construct having to be of a certain size) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the claimed subject matter is direct to pouch-like contractile constructs that are large enough to enclose a mammalian heart (Remarks pg. 17 para. 3).  Applicant further argues that even the inventor at the time did not expect that a preparation of contractile EHT constructs larger than 15 mm was possible as evidenced in their earlier publications and that culturing conditions different from the claimed conditions were proposed for obtaining larger constructs (Remarks pg. 17 last para. to pg. 18 para. 3).  Additionally, Applicant argues that the size limitation of the EHT constructs was an unsolved problem in the field of heart tissue engineering and that the inventors developed a molding procedure that results in a pouch-like tissue constructs having a size for enclosing a mammalian heart (Remarks pg. 18 para. 4).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a construct large enough to enclose a mammalian heart or constructs larger than 15 mm) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The size of the constructs is not being claimed in the instant claims other than the thickness which is addressed in the rejections. 

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632